—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 11, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
After claimant was discharged from his employment as a manager for an electronics store for falsifying time sheets, the Unemployment Insurance Appeal Board ruled that he was disqualified from receiving benefits because his employment was terminated due to misconduct. An employee’s misrepresentation on his or her time sheet regarding the actual hours worked has been held to constitute disqualifying misconduct (see, Matter of Granek [Commissioner of Labor], 262 AD2d 680; Matter of Elewa [Commissioner of Labor], 249 AD2d 618). Inasmuch as the circumstances here evidence that claimant did not accurately reflect the hours he worked, substantial evidence supports the Board’s decision. Furthermore, in light of the employer’s excuse for failing to appear at the initial hearing, we find no reason to disturb the decision granting the employer’s request to reopen the hearing.
Yesawich Jr., J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.